Case: 15-10180      Document: 00513268616         Page: 1    Date Filed: 11/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-10180                                  FILED
                                  Summary Calendar                        November 12, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIC ROY MCDONALD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:14-CR-165


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Eric Roy McDonald appeals his 96-month term of imprisonment imposed
following his guilty plea conviction for possession of cocaine base with intent
to distribute.    He argues that his sentence is substantively unreasonable
because the district court failed to accord sufficient weight to his significant
mitigating circumstances.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10180    Document: 00513268616     Page: 2   Date Filed: 11/12/2015


                                 No. 15-10180

      McDonald presented his mitigating arguments to the district court and
objected to the substantive reasonableness of the sentence. Because he raised
these arguments in the district court, his claims are preserved for appeal and
will be reviewed for an abuse of discretion. See Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Rodriguez, 523 F.3d 519, 526 n.1 (5th Cir. 2008).
      Where, as here, the district court imposes a sentence within a properly
calculated sentencing guidelines range, this court “will give great deference to
that sentence,” and the sentence is entitled to a rebuttable presumption of
reasonableness. See United States v. Campos-Maldonado, 531 F.3d 337, 338-
39 (5th Cir. 2008) (internal quotations and citation omitted). The presumption
of reasonableness “is rebutted only upon a showing that the sentence does not
account for a factor that should receive significant weight, it gives significant
weight to an irrelevant or improper factor, or it represents a clear error of
judgment in balancing sentencing factors.” United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      The district court stated that it had considered the mitigating factors
presented by McDonald in determining that it would not depart above the
guidelines range despite his serious criminal history. While recognizing that
McDonald had suffered emotional abuse as a child and had sustained a serious
brain injury, the district court indicated that those factors were outweighed by
McDonald’s need for a significant guidelines sentence to deter him from further
criminal activity. McDonald has not shown a clear error of judgment on the
part of the district court in balancing the necessary sentencing factors. See id.
In light of the totality of the circumstances, we hold that McDonald has failed
to rebut the presumption of reasonableness given to his guidelines-range
sentence. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Accordingly, the sentence is AFFIRMED.



                                       2